   Case: 4:19-cv-00822-NCC Doc. #: 1 Filed: 04/04/19 Page: 1 of 3 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PRECISION HEALTH GROUP,             )
                                    )
       Plaintiff,                   )
                                    )                Case No. 4:19-cv-00822
v.                                  )
                                    )
VM MEDICAL/VITAMINERALS             )
ORTHOPEDICS, LTD. d/b/a VM MEDICAL/ )
VITAMINERALS, MARVIN L. BOOTE, II, )
d/b/a VM MEDICAL/VITAMINERALS,      )
MARCIA W. BOOTE, d/b/a VM MEDICAL/ )
VITAMINERALS,                       )
                                    )
       Defendants.                  )

                                   NOTICE OF REMOVAL

       Defendants VM Medical/Vitaminerals Orthopedics, Ltd., Marvin L. Boote, II, and

Marcia W. Boote hereby remove Cause No. 1911-CC00203, Precision Health Group v. VM

Medical/Vitaminerals et al., a civil action pending in the Circuit Court of St. Charles County,

Missouri (the “State Court Action”), to the United States District Court for the Eastern District of

Missouri pursuant to 28 U.S.C. §§ 1331, 1441(a), (c), and 1446.

       1.      On February 25, 2019, Plaintiff Precision Health Group filed a Class Action Junk-

Fax Petition (the “Complaint”) against Defendants in the Circuit Court of St. Charles County,

Missouri, styled Precision Health Group v. VM Medical/Vitaminerals et al., Case No. 1911-

CC00203.

       2.      Defendants were served with a copy of the Summons and Complaint on March 7,

2019. See Exhibit A.

       3.      The Complaint alleges that Defendant violated the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227.
   Case: 4:19-cv-00822-NCC Doc. #: 1 Filed: 04/04/19 Page: 2 of 3 PageID #: 2



       4.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331,

as the TCPA arises under the laws of the United States. Mims v. Arrow Fin. Svcs., LLC, 565

U.S. 368, 377 (2012).

       5.      The State Court Action is being removed from the Circuit Court of St. Charles

County, Missouri, which is within the Eastern District of Missouri. 28 U.S.C. § 105(a).

       6.      This Notice of Removal is timely because it is being filed within 30 days of

Defendants’ receipt of the Summons and Complaint. 28 U.S.C. § 1446(b); Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).

       7.      Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide written notice

of removal of this action to Plaintiff, and they will promptly file a copy of this Notice of

Removal with the Clerk of the Circuit Court of St. Charles County, Missouri.

       8.      A copy of all process, pleadings, and orders served upon Defendant is attached

hereto as Exhibit A in accordance with 28 U.S.C. § 1446(a).

       9.      For all of the foregoing reasons, this Court has original jurisdiction over this

matter pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and removal is proper.



                                                  Respectfully Submitted,

                                                  ARMSTRONG TEASDALE LLP

                                                  By: /s/ Jonathan R. Shulan
                                                      Patrick J. Kenny #38032MO
                                                      Jonathan R. Shulan #65426MO
                                                      7700 Forsyth Blvd., Suite 1800
                                                      St. Louis, Missouri 63105
                                                      314.621.5070
                                                      314.621.5065 (facsimile)
                                                      pkenny@armstrongteasdale.com
                                                      jshulan@armstrongteasdale.com

                                                  ATTORNEYS FOR DEFENDANTS


                                                  2
   Case: 4:19-cv-00822-NCC Doc. #: 1 Filed: 04/04/19 Page: 3 of 3 PageID #: 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, the foregoing was filed with the Clerk of the Court

using the CM/ECF system and served upon the following by U.S. Mail, postage prepaid, and by

electronic mail:

       Ronald J. Eisenberg
       Schultz & Associates LLP
       640 Cepi Drive, Suite A
       Chesterfield, MO 63005
       reisenberg@sl-lawyers.com

       Attorney for Plaintiff


                                                 /s/ Jonathan R. Shulan




                                                3
